Exhibit 10.1

MAGMA DESIGN AUTOMATION, INC.

AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN

(Adopted by the Board on May 4, 2001)

(Amended at the Annual Meeting of Stockholders on August 29, 2003)

(Amended by the Board on January 23, 2007)

(Amended and Restated by the Board on May 5, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

SECTION 1. ESTABLISHMENT AND PURPOSE

  

SECTION 2. DEFINITIONS

   1

(a)

  

Affiliate”

   1

(b)

  

“Award”

   1

(c)

  

“Board of Directors”

   1

(d)

  

“Change in Control”

   1

(e)

  

“Code”

   3

(f)

  

“Committee”

   3

(g)

  

“Company”

   3

(h)

  

“Consultant”

   3

(i)

  

“Employee”

   3

(j)

  

“Exchange Act”

   3

(k)

  

“Exercise Price”

   3

(l)

  

“Fair Market Value”

   3

(m)

  

“ISO”

   4

(n)

  

“Nonstatutory Option” or “NSO”

   4

(o)

  

“Offeree”

   4

(p)

  

“Option”

   4

(q)

  

“Optionee”

   4

(r)

  

“Outside Director”

   4

(s)

  

“Parent”

   4

(t)

  

“Participant”

   4

(u)

  

“Plan”

   4

(v)

  

“Purchase Price”

   4

(w)

  

“Restricted Share”

   4

(x)

  

“Restricted Share Agreement”

   5

(y)

  

“SAR”

   5

(z)

  

“SAR Agreement”

   5

(aa)

  

“Service”

   5

(bb)

  

“Share”

   5

(cc)

  

“Stock”

   5

(dd)

  

“Stock Option Agreement”

   5

(ee)

  

“Stock Purchase Agreement”

   5

(ff)

  

“Stock Unit”

   5

(gg)

  

“Stock Unit Agreement”

   5

(hh)

  

“Subsidiary”

   5

(ii)

  

“Total and Permanent Disability”

   5

SECTION 3. ADMINISTRATION

   5

(a)

  

Committee Composition

   5

(b)

  

Committee for Non-Officer Grants

   6

(c)

  

Committee Procedures

   6

(d)

  

Committee Responsibilities

   6

 

- i -



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY

   7

(a)

  

General Rule

   7

(b)

  

Outside Directors

   8

(c)

  

Ten-Percent Stockholders

   9

(d)

  

Attribution Rules

   9

(e)

  

Outstanding Stock

   9

SECTION 5. STOCK SUBJECT TO PLAN

   9

(a)

  

Basic Limitation

   9

(b)

  

Annual Increase in Shares

   9

(c)

  

Additional Shares

   10

(d)

  

Dividend Equivalents

   10

SECTION 6. RESTRICTED SHARES

   10

(a)

  

Restricted Stock Agreement

   10

(b)

  

Payment for Awards

   10

(c)

  

Vesting

   10

(d)

  

Voting and Dividend Rights

   11

SECTION 7. OTHER TERMS AND CONDITIONS OF AWARDS OR SALES

   11

(a)

  

Duration of Offers and Nontransferability of Rights

   11

(b)

  

Withholding Taxes

   11

(c)

  

Restrictions on Transfer of Shares

   11

SECTION 8. TERMS AND CONDITIONS OF OPTIONS

   11

(a)

  

Stock Option Agreement

   11

(b)

  

Number of Shares

   11

(c)

  

Exercise Price

   11

(d)

  

Withholding Taxes

   12

(e)

  

Exercisability and Term

   12

(f)

  

Nontransferability

   12

(g)

  

Exercise of Options Upon Termination of Service

   12

(h)

  

Effect of Change in Control

   12

(i)

  

Leaves of Absence

   13

(j)

  

No Rights as a Stockholder

   13

(k)

  

Modification, Extension and Renewal of Options

   13

(l)

  

Restrictions on Transfer of Shares

   13

(m)

  

Buyout Provisions

   13

SECTION 9. PAYMENT FOR SHARES

   13

(a)

  

General Rule

   13

(b)

  

Surrender of Stock

   14

(c)

  

Services Rendered

   14

(d)

  

Cashless Exercise

   14

(e)

  

Exercise/Pledge

   14

(f)

  

Promissory Note

   14

(g)

  

Other Forms of Payment

   14

 

- ii -



--------------------------------------------------------------------------------

SECTION 10. STOCK APPRECIATION RIGHTS

   14

(a)

  

SAR Agreement

   14

(b)

  

Number of Shares

   14

(c)

  

Exercise Price

   15

(d)

  

Exercisability and Term

   15

(e)

  

Effect of Change in Control

   15

(f)

  

Exercise of SARs

   15

(g)

  

Special Holding Period

   15

(h)

  

Special Exercise Window

   15

(i)

  

Modification or Assumption of SARs

   16

SECTION 11. STOCK UNITS.

   16

(a)

  

Stock Unit Agreement

   16

(b)

  

Payment for Awards

   16

(c)

  

Vesting Conditions

   16

(d)

  

Voting and Dividend Rights

   16

(e)

  

Form and Time of Settlement of Stock Units

   16

(f)

  

Death of Recipient

   17

(g)

  

Creditors’ Rights

   17

SECTION 12. ADJUSTMENT OF SHARES

   17

(a)

  

Adjustments

   17

(b)

  

Dissolution or Liquidation

   18

(c)

  

Reorganizations

   18

(d)

  

Reservation of Rights

   18

SECTION 13. DEFERRAL OF AWARDS

   18

SECTION 14. AWARDS UNDER OTHER PLANS

   19

SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

   19

(a)

  

Effective Date

   19

(b)

  

Elections to Receive NSOs, Restricted Shares or Stock Units

   19

(c)

  

Number and Terms of NSOs, Restricted Shares or Stock Units

   19

SECTION 16. LEGAL AND REGULATORY REQUIREMENTS

   19

SECTION 17. WITHHOLDING TAXES

   20

(a)

  

General

   20

(b)

  

Share Withholding

   20

 

- iii -



--------------------------------------------------------------------------------

SECTION 18. LIMITATION ON PARACHUTE PAYMENTS

   20

(a)

  

Scope of Limitation

   20

(b)

  

Basic Rule

   20

(c)

  

Reduction of Payments

   20

(d)

  

Overpayments and Underpayments

   21

(e)

  

Related Corporations

   21

SECTION 19. NO EMPLOYMENT RIGHTS

   21

SECTION 20. DURATION AND AMENDMENTS

   21

(a)

  

Term of the Plan

   21

(b)

  

Right to Amend or Terminate the Plan

   21

(c)

  

Effect of Amendment or Termination

   22

SECTION 21. EXECUTION

   22

 

- iv -



--------------------------------------------------------------------------------

MAGMA DESIGN AUTOMATION, INC.

2001 STOCK INCENTIVE PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors on May 4, 2001 and was amended
and restated on May 5, 2008. The purpose of the Plan is to promote the long-term
success of the Company and the creation of stockholder value by (a) encouraging
Employees, Outside Directors and Consultants to focus on critical long-range
objectives, (b) encouraging the attraction and retention of Employees, Outside
Directors and Consultants with exceptional qualifications and (c) linking
Employees, Outside Directors and Consultants directly to stockholder interests
through increased stock ownership. The Plan seeks to achieve this purpose by
providing for Awards in the form of Restricted Shares, Stock Units, Options
(which may constitute incentive stock options or nonstatutory stock options) or
stock appreciation rights.

SECTION 2. DEFINITIONS.

(a) Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one of more Subsidiaries own not less than 50% of such entity.

(b) “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit under the Plan.

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(d) “Change in Control” shall mean the occurrence of any of the following
events:

(i) A change in the composition of the Board of Directors occurs, as a result of
which fewer than two-thirds of the incumbent directors are directors who either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the

 

- 1 -



--------------------------------------------------------------------------------

Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company;

(iii) The consummation of a merger or consolidation of the Corporation with or
into another entity or any other corporate reorganization, if persons who were
not stockholders of the Company immediately prior to such merger, consolidation
or other reorganization own immediately after such merger, consolidation or
other reorganization 50% or more of the voting power of the outstanding
securities of each of (A) the continuing or surviving entity and (B) any direct
or indirect parent corporation of such continuing or surviving entity;

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(v) Both:

(A) Any “person” (as defined below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s Base Capital Stock; except that any change in the relative
beneficial ownership of the Company’s securities by any person resulting solely
from a reduction in the aggregate number of outstanding shares of Base Capital
Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial ownership of any securities of the Company;
and

(B) The beneficial ownership by such person of securities representing such
percentage has not been approved by a majority of the continuing directors.

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) May 4, 2001 or (2) the date 24 months prior to the date of the
event that may constitute a Change in Control.

For purposes of subsections (d)(ii) and (v) above, the term “person” shall have
the same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act
but shall exclude (1) a trustee or other fiduciary holding securities under an
employee benefit plan maintained by the Company or a Parent or Subsidiary and
(2) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the Stock.

 

- 2 -



--------------------------------------------------------------------------------

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the committee designated by the Board of Directors,
which is authorized to administer the Plan, as described in Section 3 hereof.

(g) “Company” shall mean MAGMA DESIGN AUTOMATION, INC., a Delaware corporation.

(h) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor or a member of the board of directors of a Parent or a
Subsidiary who is not an Employee. Service as a Consultant shall be considered
Service for all purposes of the Plan.

(i) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Common Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR,
shall mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Common Share in determining the
amount payable upon exercise of such SAR.

(l) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share of Stock, determined by the Committee as follows:

(i) If the Stock was traded over-the-counter on the date in question but was not
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the last transaction price quoted for such date by the OTC Bulletin Board or, if
not so quoted, shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date by the principal
automated inter-dealer quotation system on which the Stock is quoted or, if the
Stock is not quoted on any such system, by the “Pink Sheets” published by the
National Quotation Bureau, Inc.;

(ii) If the Stock was traded on The Nasdaq Stock Market, then the Fair Market
Value shall be equal to the last reported sale price quoted for such date by The
Nasdaq Stock Market;

 

- 3 -



--------------------------------------------------------------------------------

(iii) If the Stock was traded on a United States stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable composite-transactions report; and

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

(m) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

(n) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

(o) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

(p) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(q) “Optionee” shall mean an individual or estate who holds an Option or SAR.

(r) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of the Company, a Parent or a Subsidiary. Service as an
Outside Director shall be considered Service for all purposes of the Plan,
except as provided in the second sentence of Section 4(a).

(s) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

(t) “Participant” shall mean an individual or estate who holds an Award.

(u) “Plan” shall mean this Amended and Restated 2001 Stock Incentive Plan of
MAGMA DESIGN AUTOMATION, INC., as amended from time to time.

(v) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(w) “Restricted Share” shall mean a Share awarded under the Plan.

 

- 4 -



--------------------------------------------------------------------------------

(x) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

(y) “SAR” shall mean a stock appreciation right granted under the Plan.

(z) “SAR Agreement” shall mean the agreement between the Company and an Optionee
which contains the terms, conditions and restrictions pertaining to his or her
SAR.

(aa) “Service” shall mean service as an Employee, Consultant or Outside
Director.

(bb) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 12 (if applicable).

(cc) “Stock” shall mean the Common Stock of the Company.

(dd) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
his Option.

(ee) “Stock Purchase Agreement” shall mean the agreement between the Company and
an Offeree who acquires Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.

(ff) “Stock Unit” shall mean a bookkeeping entry representing the equivalent of
one Share, as awarded under the Plan.

(gg) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

(hh) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

(ii) “Total and Permanent Disability” shall mean that the Optionee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted, or can be expected to last, for a continuous period of
not less than 12 months.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist of two or more directors of the Company, who shall be
appointed by the Board. In addition, the composition of the Committee shall
satisfy

 

- 5 -



--------------------------------------------------------------------------------

(i) such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(ii) such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

(b) Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such grants.
Within the limitations of the preceding sentence, any reference in the Plan to
the Committee shall include such committee or committees appointed pursuant to
the preceding sentence.

(c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.

(d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

(i) To interpret the Plan and to apply its provisions;

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

(iv) To determine when Shares are to be awarded or offered for sale and when
Options are to be granted under the Plan;

(v) To select the Offerees and Optionees;

(vi) To determine the number of Shares to be offered to each Offeree or to be
made subject to each Option;

(vii) To prescribe the terms and conditions of each award or sale of Shares,
including (without limitation) the Purchase Price, the vesting of the award
(including accelerating the vesting of awards) and to specify the provisions of
the Stock Purchase Agreement relating to such award or sale;

 

- 6 -



--------------------------------------------------------------------------------

(viii) To prescribe the terms and conditions of each Option, including (without
limitation) the Exercise Price, the vesting or duration of the Option (including
accelerating the vesting of the Option), to determine whether such Option is to
be classified as an ISO or as a Nonstatutory Option, and to specify the
provisions of the Stock Option Agreement relating to such Option;

(ix) To amend any outstanding Stock Purchase Agreement or Stock Option
Agreement, subject to applicable legal restrictions and to the consent of the
Offeree or Optionee who entered into such agreement;

(x) To prescribe the consideration for the grant of each Option or other right
under the Plan and to determine the sufficiency of such consideration;

(xi) To determine the disposition of each Option or other right under the Plan
in the event of an Optionee’s or Offeree’s divorce or dissolution of marriage;

(xii) To determine whether Options or other rights under the Plan will be
granted in replacement of other grants under an incentive or other compensation
plan of an acquired business;

(xiii) To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Stock Option Agreement or any Stock Purchase
Agreement; and

(xiv) To take any other actions deemed necessary or advisable for the
administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.

SECTION 4. ELIGIBILITY.

(a) General Rule. Only Employees shall be eligible for the grant of ISOs. Only
Employees, Consultants and Outside Directors shall be eligible for the grant of
Restricted Shares, Stock Units, NSOs or SARs, and grants to Outside Directors
shall comply with the provisions of Section 4(b).

 

- 7 -



--------------------------------------------------------------------------------

(b) Outside Directors. Any other provision of the Plan notwithstanding, the
participation of Outside Directors in the Plan shall be subject to the following
restrictions:

(i) Outside Directors shall only be eligible for the grant of Restricted Shares,
Stock Units, Nonstatutory Options and SARs.

(ii) Each Outside Director who first joins the Board of Directors after May 5,
2008 shall receive an Award of twenty thousand (20,000) Stock Units (subject to
adjustment under Section 12) on the first business day after his or her initial
appointment or election to the Board of Directors.

(iii) On the first business day following the conclusion of each regular annual
meeting of the Company’s stockholders after such Outside Director’s appointment
or election to the Board of Directors, commencing with the annual meeting
occurring after May 5, 2008, each Outside Director who will continue serving as
a member of the Board of Directors thereafter shall receive an Award of ten
thousand (10,000) Stock Units, subject to adjustment under Section 12. Each
Outside Director who is not initially elected at a regular annual meeting of the
Company’s stockholders shall receive an Award of a pro rata portion of ten
thousand (10,000) Stock Units within ten business days of his or her election
based on the number of full months remaining from date of election until the
next regular annual meeting of the Company’s stockholders divided by 12. Any
fractional Stock Units resulting from such calculation shall be rounded up to
the nearest whole number.

(iv) Settlement of vested Stock Units will be made in the form of shares.

(v) Each Award of Stock Units granted pursuant to this Section 4(b) shall be
evidenced by a written Stock Unit Agreement between the Outside Director and the
Company.

(vi)

(A) The vesting schedule for each Award granted under Section 4(b)(ii) shall be
as follows, subject to the Outside Director continuing as a member of the Board
of Directors on such date. Twenty-five percent (25%) of the Stock Units subject
to each Award granted under Section 4(b)(ii) shall become exercisable on the
first anniversary of the date of grant. The balance of the Stock Units (i.e.,
the remaining seventy-five percent (75%)) subject to each Award granted under
Section 4(b)(ii) shall become exercisable quarterly over a three-year period
beginning on the date which is three months after the first anniversary of the
date of grant. Accordingly, the balance of Stock Units shall vest, from and
after the date, which is three months after the first anniversary of the date of
grant, at a quarterly rate of 6.25% of the total number of Stock Units subject
to such Award.

 

- 8 -



--------------------------------------------------------------------------------

(B) The vesting schedule for the Shares subject to each Award of Stock Units
granted under Section 4(b)(iii) shall be as follows. One hundred percent
(100%) of the Stock Units subject to each Award granted under Section 4(b)(iii)
shall become exercisable on the day immediately prior to the annual meeting of
stockholders in the year immediately following the year of grant if the Outside
Director continues as a member of the Board of Directors on such date.

(C) Notwithstanding the foregoing, each Award of Stock Units (whether granted
under Section 4(b)(ii) or 4(b)(iii)) shall become exercisable in full (100%) in
the event that a Change in Control occurs with respect to the Company.

(D) All provisions of the Plan not inconsistent with this Section 4(b) shall
apply to Awards of Stock Units granted to Outside Directors, including but not
limited to the provisions of Section 11.

(c) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(6) of the Code.

(d) Attribution Rules. For purposes of Section 4(c) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

(e) Outstanding Stock. For purposes of Section 4(c) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The maximum aggregate number of Options,
SARs, Stock Units and Restricted Shares awarded under the Plan shall not exceed
Two Million (2,000,000) Shares, plus the additional Shares described in
Sections (b) and (c). The limitation of this Section 5(a) shall be subject to
adjustment pursuant to Section 12.

(b) Annual Increase in Shares. As of January 1 of each year, commencing with the
year 2002, the aggregate number of Options, SARs, Stock Units and Restricted
Shares that may be awarded under the Plan shall automatically increase by a
number equal to the lesser of (i) Six Million (6,000,000) shares, (ii) six
percent (6%) of the fully diluted outstanding shares of Stock of the Company on
such date or (iii) a lesser amount determined by the Board or the Compensation
Committee of the Board. The aggregate number of Shares that may be issued under
the Plan shall at all times be subject to adjustment pursuant to Section 12. The
number of Shares that are subject to Options or other rights outstanding at any
time under the Plan shall not exceed the number of Shares which then remain
available for issuance under the Plan. The Company, during the term of the Plan,
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan.

 

- 9 -



--------------------------------------------------------------------------------

(c) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being exercised, then the corresponding
Shares shall again become available for Awards under the Plan. If Stock Units
are settled, then only the number of Shares (if any) actually issued in
settlement of such Stock Units shall reduce the number available under
Section 5(a) and the balance shall again become available for Awards under the
Plan. If SARs are exercised, then only the number of Shares (if any) actually
issued in settlement of such SARs shall reduce the number available in
Section 5(a) and the balance shall again become available for Awards under the
Plan. The foregoing notwithstanding, the aggregate number of Shares that may be
issued under the Plan upon the exercise of ISOs shall not be increased when
Restricted Shares or other Shares are forfeited.

(d) Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Restricted Shares, Stock Units,
Options or SARs available for Awards, whether or not such dividend equivalents
are converted into Stock Units.

SECTION 6. RESTRICTED SHARES.

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

(b) Payment for Awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes, past services and future services. To the extent that an Award
consists of newly issued Restricted Shares, the Award recipient shall furnish
consideration with a value not less than the par value of such Restricted Shares
in the form of cash, cash equivalents, or past services rendered to the Company
(or a Parent or Subsidiary), as the Committee may determine.

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

 

- 10 -



--------------------------------------------------------------------------------

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

SECTION 7. OTHER TERMS AND CONDITIONS OF AWARDS OR SALES.

(a) Duration of Offers and Nontransferability of Rights. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Offeree 30 days after the grant of such right was communicated
to him by the Committee. Such right shall not be transferable and shall be
exercisable only by the Offeree to whom such right was granted.

(b) Withholding Taxes. As a condition to the purchase of Shares, the Offeree
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state or local withholding tax obligations that may arise in
connection with such purchase.

(c) Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Purchase Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

SECTION 8. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation. A Stock
Option Agreement may provide that a new Option will be granted automatically to
the Optionee when he or she exercises a prior Option and pays the Exercise Price
in a form described in Section 9(b).

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 12. Options granted to an Optionee in a
single fiscal year of the Company shall not cover more than One Million
(1,000,000) Shares, subject to adjustment in accordance with Section 12.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
Section 4(c), and the Exercise Price of an NSO shall not be less than the par
value of the Shares subject to such NSO. Subject to the foregoing in this
Section 8(c), the Exercise Price under any Option shall be determined by the
Committee at its sole discretion. The Exercise Price shall be payable in one of
the forms described in Section 9.

 

- 11 -



--------------------------------------------------------------------------------

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state or local withholding tax obligations that may arise in
connection with such exercise. The Optionee shall also make such arrangements as
the Committee may require for the satisfaction of any federal, state or local
withholding tax obligations that may arise in connection with the disposition of
Shares acquired by exercising an Option.

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an ISO shall in no event exceed 10 years from the date of grant (five
years for Employees described in Section 4(c)). A Stock Option Agreement may
provide for accelerated exercisability in the event of the Optionee’s death,
disability, or retirement or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
service. Options may be awarded in combination with SARs, and such an Award may
provide that the Options will not be exercisable unless the related SARs are
forfeited. Subject to the foregoing in this Section 8(e), the Committee at its
sole discretion shall determine when all or any installment of an Option is to
become exercisable and when an Option is to expire.

(f) Nontransferability. During an Optionee’s lifetime, his or her Option(s)
shall be exercisable only by the Optionee and shall not be transferable. In the
event of an Optionee’s death, his or her Option(s) shall not be transferable
other than by will or by the laws of descent and distribution.

(g) Exercise of Options Upon Termination of Service. Each Stock Option Agreement
shall set forth the extent to which the Optionee shall have the right to
exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

(h) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company, subject to the following
limitations:

(i) In the case of an ISO, the acceleration of exercisability shall not occur
without the Optionee’s written consent.

 

- 12 -



--------------------------------------------------------------------------------

(ii) If the Company and the other party to the transaction constituting a Change
in Control agree that such transaction is to be treated as a “pooling of
interests” for financial reporting purposes, and if such transaction in fact is
so treated, then the acceleration of exercisability shall not occur to the
extent that the Company’s independent accountants and such other party’s
independent accountants separately determine in good faith that such
acceleration would preclude the use of “pooling of interests” accounting.

(i) Leaves of Absence. An Employee’s Service shall cease when such Employee
ceases to be actively employed by, or a consultant or adviser to, the Company
(or any subsidiary) as determined in the sole discretion of the Board of
Directors. For purposes of Options, Service does not terminate when an Employee
goes on a bona fide leave of absence, that was approved by the Company in
writing, if the terms of the leave provide for continued service crediting, or
when continued service crediting is required by applicable law. However, for
purposes of determining whether an Option is entitled to ISO status, an
Employee’s Service will be treated as terminating 90 days after such Employee
went on leave, unless such Employee’s right to return to active work is
guaranteed by law or by a contract. Service terminates in any event when the
approved leave ends, unless such Employee immediately returns to active work.
The Company determines which leaves count toward Service, and when Service
terminates for all purposes under the Plan.

(j) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 12.

(k) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different exercise price. The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, alter or impair his or her
rights or obligations under such Option.

(l) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

(m) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 9. PAYMENT FOR SHARES.

(a) General Rule. The entire Exercise Price of Shares issued under the Plan
shall be payable in lawful money of the United States of America at the time
when such Shares are purchased, except as provided in Sections 9(b) through 9(g)
below.

 

- 13 -



--------------------------------------------------------------------------------

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative for more than 12 months. Such Shares shall be valued at their
Fair Market Value on the date when the new Shares are purchased under the Plan.
The Optionee shall not surrender, or attest to the ownership of, Shares in
payment of the Exercise Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 9(c).

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

(f) Promissory Note. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivering (on a form prescribed by the
Company) a full-recourse promissory note. However, the par value of the Common
Shares being purchased under the Plan, if newly issued, shall be paid in cash or
cash equivalents.

(g) Other Forms of Payment. To the extent that a Stock Option Agreement so
provides, payment may be made in any other form that is consistent with
applicable laws, regulations and rules.

SECTION 10. STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 12. SARs granted to any Optionee in a single calendar
year shall in no event pertain to more than One Million (1,000,000) Shares. The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Section 12.

 

- 14 -



--------------------------------------------------------------------------------

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. A SAR
Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

(e) Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company, subject to the following sentence. If the
Company and the other party to the transaction constituting a Change in Control
agree that such transaction is to be treated as a “pooling of interests” for
financial reporting purposes, and if such transaction in fact is so treated,
then the acceleration of exercisability shall not occur to the extent that the
Company’s independent accountants and such other party’s independent accountants
separately determine in good faith that such acceleration would preclude the use
of “pooling of interests” accounting.

(f) Exercise of SARs. If, on the date when a SAR expires, the Exercise Price
under such SAR is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion. Upon exercise of a SAR, the Optionee (or any person having the right to
exercise the SAR after his or her death) shall receive from the Company
(a) Shares, (b) cash or (c) a combination of Shares and cash, as the Committee
shall determine. The amount of cash and/or the Fair Market Value of Shares
received upon exercise of SARs shall, in the aggregate, be equal to the amount
by which the Fair Market Value (on the date of surrender) of the Shares subject
to the SARs exceeds the Exercise Price.

(g) Special Holding Period. To the extent required by Section 16 of the Exchange
Act or any rule thereunder, an SAR shall not be exercised for cash unless both
it and the related Option have been outstanding for more than six months.

(h) Special Exercise Window. To the extent required by Section 16 of the
Exchange Act or any rule thereunder, an SAR may only be exercised for cash
during a period which (a) begins on the third business day following a date when
the Company’s quarterly summary statement of sales and earnings is released to
the public and (b) ends on the twelfth business day following such date. This
Section 10(h) shall not apply if the exercise occurs automatically on the date
when the related Option expires, and the Committee may determine that it shall
not apply to limited SARs that are exercisable only in the event of a Change in
Control.

 

- 15 -



--------------------------------------------------------------------------------

(i) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, may alter or impair his or her rights or obligations under such SAR.

SECTION 11. STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company, except as provided in the next following sentence. If the Company
and the other party to the transaction constituting a Change in Control agree
that such transaction is to be treated as a “pooling of interests” for financial
reporting purposes, and if such transaction in fact is so treated, then the
acceleration of vesting shall not occur to the extent that the Company’s
independent accountants and such other party’s independent accountants
separately determine in good faith that such acceleration would preclude the use
of “pooling of interests” accounting.

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on

 

- 16 -



--------------------------------------------------------------------------------

the average Fair Market Value of Shares over a series of trading days. Vested
Stock Units may be settled in a lump sum or in installments. The distribution
may occur or commence when all vesting conditions applicable to the Stock Units
have been satisfied or have lapsed, or it may be deferred to any later date. The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents. Until an Award of Stock Units is settled, the number of
such Stock Units shall be subject to adjustment pursuant to Section 12.

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

SECTION 12. ADJUSTMENT OF SHARES.

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:

(i) The number of Options, SARs, Restricted Shares and Stock Units available for
future Awards under Section 5;

(ii) The limitations set forth in Sections 4(c), 8(b) and 10(b);

(iii) The number of Stock Units to be granted to Outside Directors under
Section 4(b);

(iv) The number of Shares covered by each outstanding Option and SAR;

(v) The Exercise Price under each outstanding Option and SAR; or

(vi) The number of Stock Units included in any prior Award which has not yet
been settled.

 

- 17 -



--------------------------------------------------------------------------------

Except as provided in this Section 12, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for:

(i) The continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation;

(ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

(iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

(v) Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.

(d) Reservation of Rights. Except as provided in this Section 12, an Optionee or
Offeree shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Shares subject to
an Option. The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

SECTION 13. DEFERRAL OF AWARDS.

The Committee (in its sole discretion) may permit or require a Participant to:

 

  a) Have cash that otherwise would be paid to such Participant as a result of
the exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

 

  b) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or

 

- 18 -



--------------------------------------------------------------------------------

  c) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.

A deferred compensation account established under this Section 13 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Section 13.

SECTION 14. AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

(a) Effective Date. No provision of this Section 15 shall be effective unless
and until the Board has determined to implement such provision.

(b) Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments and/or meeting
fees from the Company in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Section 15 shall be filed with the Company on the prescribed form.

(c) Number and Terms of NSOs, Restricted Shares or Stock Units. The number of
NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers and meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board. The terms of such NSOs,
Restricted Shares or Stock Units shall also be determined by the Board.

SECTION 16. LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 17. WITHHOLDING TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the legally required minimum tax withholding.

SECTION 18. LIMITATION ON PARACHUTE PAYMENTS.

(a) Scope of Limitation. This Section 18 shall apply to an Award unless the
Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall not be subject to this
Section 18. If this Section 18 applies to an Award, it shall supersede any
contrary provision of the Plan or of any Award granted under the Plan.

(b) Basic Rule. In the event that the independent auditors most recently
selected by the Board (the “Auditors”) determine that any payment or transfer by
the Company under the Plan to or for the benefit of a Participant (a “Payment”)
would be nondeductible by the Company for federal income tax purposes because of
the provisions concerning “excess parachute payments” in Section 280G of the
Code, then the aggregate present value of all Payments shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this Section 18, the “Reduced
Amount” shall be the amount, expressed as a present value, which maximizes the
aggregate present value of the Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.

(c) Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall

 

- 20 -



--------------------------------------------------------------------------------

notify the Participant promptly of such election. For purposes of this
Section 18, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. All determinations made by the Auditors under
this Section 18 shall be binding upon the Company and the Participant and shall
be made within 60 days of the date when a Payment becomes payable or
transferable. As promptly as practicable following such determination and the
elections hereunder, the Company shall pay or transfer to or for the benefit of
the Participant such amounts as are then due to him or her under the Plan and
shall promptly pay or transfer to or for the benefit of the Participant in the
future such amounts as become due to him or her under the Plan.

(d) Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company that should not have been made (an “Overpayment”) or that additional
Payments that will not have been made by the Company could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount hereunder. In the event that the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount subject to taxation under Section 4999 of the Code.
In the event that the Auditors determine that an Underpayment has occurred, such
Underpayment shall promptly be paid or transferred by the Company to or for the
benefit of the Participant, together with interest at the applicable federal
rate provided in Section 7872(f)(2) of the Code.

(e) Related Corporations. For purposes of this Section 18, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with Section 280G(d)(5) of the Code.

SECTION 19. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

SECTION 20. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on May 4, 2011 and may be terminated on any earlier date pursuant
to Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend the
Plan at any time and from time to time. Rights and obligations under any Option
granted before amendment of the Plan shall not be materially impaired by such
amendment, except with consent of the person to whom the Option was granted. An
amendment of the Plan shall be subject to the approval of the Company’s
stockholders only to the extent required by applicable laws, regulations or
rules.

 

- 21 -



--------------------------------------------------------------------------------

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.

SECTION 21. EXECUTION.

To record the adoption of the Plan by the Board of Directors effective as of
May 5, 2008, the Company has caused its authorized officer to execute the same.

 

MAGMA DESIGN AUTOMATION, INC. By   /s/ Rajeev Madhavan Title    

 

- 22 -